DETAILED ACTION
	Claims 1, 9, 11, 14, 16 are amended.
	Claim 4 is cancelled.
	Claim 21 is new.

Response to Arguments
	Applicants arguments and amendments filed on 2/1/22 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg et al US (20200092701) in view of Kakinada et al US (20190150134) and in further view of Oz et al US (7,151,782).
(Currently Amended) Regarding claim 1, Arnberg et al teaches a device, comprising: at least one memory device that stores computer-executable instructions; and at least one processor configured to access the at least one memory device, wherein the at least one processor is configured to execute the computer-executable instructions (see paragraphs [0062], Fig. 1b and Fig. 3, IoT Hub 110) to: determine an internet of things (IoT) device, the IoT device having a corresponding device type (see paragraph [0046], Fig. 1b, IoT devices 101-105, IoT device can have various different types of sensors) , to be scheduled for at least one of a data transmission or a data reception over at least one wired or wireless network (see paragraphs [0046]-[0047], data between the IoT devcies and the IoT hub can be sent and received over various wireless protocols) ; determine a data priority associated with the IoT device, the data priority associated with the device type (see paragraph [0261], priorities are given to different IoT devices depending on their device type).  Although Arnberg et al teaches all the limitations above, they fail to explicitly teach using DOSCIS protocol as further recited in the claims.  Conversely Kakinada et al teaches such limitations; determine, based at least in part on the data priority or the device type, a bandwidth and a time for data transmission or reception to or from the IoT device using an IoT data over cable service interface specification (DOCSIS) protocol (see paragraphs [0149], [0213],  [0219], [0221], [0224],  [0233], IoT devices use DOCIS protocol to communicate and bandwidth is allocated based upon priority and can be transmitted based upon time sensitive requirements) ; generate a grant packet in accordance with a service flow, the service flow registered for a second device (see paragraph [0219], UL grants are generated based upon CSI information to transmit data)); and communicate with the second device at the time and at the bandwidth (see paragraphs [0219]-[0221], Fig. 6, transmission is scheduled).  Therefore it would have been obvious to a person of ordinary wherein the IoT DOCSIS protocol is a different protocol than a DOCSIS protocol, wherein the IoT DOCSIS protocol comprises two priority levels including a real time and non-real time communication mode, wherein the IoT DOCSIS protocol includes a different number of priority levels than the DOCSIS (see column 23 lines 8-22, DOSCIS can be categorized into real time and non-real time with one having priority over the other).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Arnberg and Kakinada with the DOCSIS having different levels and priorities as taught by Oz et al.  The motivation for this would have been to efficiently use bandwidth in communication links (see column 2 lines 26-34).  
Regarding claims 2, 10 and 15, Kakinada et al further teaches wherein the IoT DOCSIS protocol comprises a predetermined bandwidth threshold, and wherein the bandwidth is below the predetermined bandwidth threshold (see paragraph [0233]).
Regarding claim 3 Kakinada et al further teaches, wherein the service flow comprises a DOCSIS-based quality of service (QoS) (see paragraph [0191]).
Regarding claims 5, 13 and 18,  Kakinada et al further teaches, wherein to communicate with the second device at the time and at the bandwidth comprises using the IoT DOCSIS protocol to generate a medium access control (MAC) layer-based frame or a physical (PHY) layer-based frame (see paragraph [0027], [0032], [0149]).
(see Fig. 1 and Fig. 2, paragraph [0052]-[0068]). 
Regarding claims 7 and 19, Kakinada et al further teaches wherein the at least one processor is configured to execute the computer-executable instructions to determine additional bandwidths and times for one or more additional IoT devices based on the IoT DOCSIS protocol (see paragraph [0219]).
Regarding claims 8 and 20, Arnberg et al further teaches wherein the wired network includes an Ethernet network, and the wireless network includes at least one of a Wi-Fi, a cellular, a narrowband IoT, a low-power wide area network (LPWAN), or a 5G network (see paragraph [0050]).
(Currently Amended) Regarding claim 9, Arnberg et al teaches a method, comprising: determining an IoT device, the IoT device having a corresponding device type (see paragraph [0046], Fig. 1b, IoT devices 101-105, IoT device can have various different types of sensors) to be scheduled for a data transmission or a data reception over at least one wired or wireless network (see paragraphs [0046]-[0047], data between the IoT devcies and the IoT hub can be sent and received over various wireless protocols); determining a data priority associated with the IoT device, the data priority corresponding to the device type (see paragraph [0261], priorities are given to different IoT devices depending on their device type).  Although Arnberg et al teaches all the limitations above, they fail to explicitly teach using DOSCIS protocol as further recited in the claims. Conversely Kakinada et al teaches such limitations; determining, based at least in part on the data priority or the device type, a bandwidth and a time for data transmission between the IoT device using and the second device is using an IoT DOCSIS protocol (see paragraphs [0149], [0213],  [0219], [0221], [0224],  [0233], IoT devices use DOCIS protocol to communicate and bandwidth is allocated based upon priority and can be transmitted based upon time sensitive requirements); and communicating with the second device at the time and at the bandwidth (see paragraphs [0219]-[0221], Fig. 6, transmission is scheduled).  Therefore it would wherein the IoT DOCSIS protocol is a different protocol than a DOCSIS protocol, wherein the IoT DOCSIS protocol comprises two priority levels including a real time and non-real time communication mode, wherein the IoT DOCSIS protocol includes a different number of priority levels than the DOCSIS (see column 23 lines 8-22, DOSCIS can be categorized into real time and non-real time with one having priority over the other).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Arnberg and Kakinada with the DOCSIS having different levels and priorities as taught by Oz et al.  The motivation for this would have been to efficiently use bandwidth in communication links (see column 2 lines 26-34).  
(Currently Amended) Regarding claims 11 and 16, Kakinada et al further teaches, generate a grant packet in accordance with a service flow, the service flow registered for the second device (see paragraph [0219]), wherein the service flow comprises a DOCSIS-based quality of service (QoS) (see paragraph [0191]).
Regarding claims 12 and 17, Kakinada et al further teaches, wherein the IoT DOCSIS protocol comprises a real time and a non-real time communication mode (see paragraphs [0198]-[0199], [0264]). 
(Currently Amended) Regarding claim 14, Arnberg et al teaches a non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising: identifying an IoT device and a corresponding device (see paragraph [0046], Fig. 1b, IoT devices 101-105, IoT device can have various different types of sensors) to be scheduled for a data transmission or a data reception over at least one wired or wireless network (see paragraphs [0046]-[0047], data between the IoT devcies and the IoT hub can be sent and received over various wireless protocols); determining a data priority associated with the IoT device, the data priority corresponding to the device type (see paragraph [0261], priorities are given to different IoT devices depending on their device type).  Although Arnberg et al teaches all the limitations above, they fail to explicitly teach using DOSCIS protocol as further recited in the claims. Conversely Kakinada et al teaches such limitations; determining, based at least in part on the data priority or the device type, a bandwidth and a time for data transmission between the IoT device using an IoT DOCSIS protocol and a second device (see paragraphs [0149], [0213],  [0219], [0221], [0224],  [0233], IoT devices use DOCIS protocol to communicate and bandwidth is allocated based upon priority and can be transmitted based upon time sensitive requirements); and communicating with the second device at the time and at the bandwidth (see paragraphs [0219]-[0221], Fig. 6, transmission is scheduled).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Arnberg with the use of DOCSIS as taught by Kakinada et al.  The motivation for this would have been to avoid interference among IoT devices with technologies (see paragraph [0027]).    Although Arnberg and Kakinada teach all the limitations above they fail to explicitly teach the IoT DOCSIS specifics as further recited in the claim.  Conversely Oz et al teaches such limitations; wherein the IoT DOCSIS protocol is a different protocol than a DOCSIS protocol, wherein the IoT DOCSIS protocol comprises two priority levels including a real time and non-real time communication mode, wherein the IoT DOCSIS protocol includes a different number of priority levels than the DOCSIS (see column 23 lines 8-22, DOSCIS can be categorized into real time and non-real time with one having priority over the other).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of 
Regarding claim 21, Arnberg et al further teaches wherein the pluggable PHY layer device is associated with a second type of wireless or wired protocol that is different than the DOCSIS protocol (see paragraph [0052]).

Remarks
	The Applicant argues:
		The prior arts of record fail to teach or render obvious the IoT DOCSIS as further amended in the independent claims.  
	In response, the Examiner respectfully submits:
		This argument is now moot in view of new grounds of rejection.  Please see office action above for details.

	The Applicant argues:
		In regards to dependent claim 6, Arnberg appears to be silent in regards to a PHY layer device that can be plugged into the IoT device.  
	In response, the Examiner respectfully submits:
		It is first noted that the claim language does not state a PHY layer device can be plugged into the IoT device, nor is this stated in the new claim 21.  Dependent claim 6 states that a second IoT device comprises a pluggable PHY layer device, which means the IoT device can be a pluggable device, rather then what it seems the Applicant is arguing as two distinct devices.  Looking at Fig. 2, Arnberg shows IoT device 101, comprising various “pluggable” devices such as a barcode reader 206, speaker .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478